Kupferman, J. P.
(concurring in part and dissenting in part).
I
concur that the joinder of the two cases against the defendant was so prejudicial that despite the fact that the specific issue was not raised as such, we should reverse as to the conviction of second degree larceny and direct a new trial on that count. However, as to the count in the second case of third degree grand larceny, I would affirm.
The charge in the second case had, as its predicate, all of the facts in the first case. Moreover, in order to avoid the entrapment defense (see United States v Myers, 692 F2d 823, cert den 461 US 961), it was necessary to show the underlying facts which the evidence on the first charge produced.